t c no united_states tax_court arlene nussdorf et al petitioners v commissioner of internal revenue respondent docket nos filed date held certain items relating to the purported contributions of certain euro options to evergreen trading llc by its respective members including such members’ respective bases in such options are partnership items as defined in sec_6231 i r c david d aughtry linda s paine and william e buchanan for petitioners william c bogardus for respondent 1cases of the following petitioners are consolidated herewith glenn nussdorf claudine strum docket no and stephen alicia nussdorf docket no opinion chiechi judge these cases are before the court on respon- dent’s respective motions to dismiss for lack of jurisdiction respondent’s respective motions and petitioners’ respective motions to dismiss partnership items and affected items peti- tioners’ respective motions we shall grant respondent’s respective motions and deny petitioners’ respective motions background the record establishes and or the respective parties in these cases do not dispute the following petitioners in these consolidated cases resided in the state of new york at the time they filed their respective petitions during the taxable years and petitioners arlene nussdorf glenn nussdorf and stephen nussdorf through certain flowthrough entities that they respectively owned and that are to be disregarded for federal_income_tax tax purposes flowthrough entities were members of or partner sec_2 in evergreen trading llc evergreen trading an entity subject_to the provisions of sections 2the court’s use of the words members partners and similar words is for convenience only and does not indicate the court’s agreement that such words reflect the substance of what transpired 3all section references are to the internal_revenue_code code in effect at all relevant times on date each of the flowthrough entities purportedly entered into two option trades involving euros with aig international inc aig one of those option trades was the purported purchase from aig on date of an option for a stated volume of euros which petitioners refer to as the purchased euro option the second option trade was the sale to aig on the same date of an option for essentially the same volume of euros but at a different so-called strike or exercise price which petitioners refer to as the sold euro option the two option trades with aig into which petitioners’ respective flowthrough entities purportedly entered on date may be summarized as follows option premium long position short position dollar_figure dollar_figure payoff amount u s dollar_figure equivalent dollar_figure dollar_figure strike_price for convenience we shall sometimes refer collectively to the purported purchased euro option and the purported sold euro option as the euro options on date petitioners’ respective flowthrough entities purportedly contributed their respective euro options and dollar_figure in cash to evergreen trading in exchange for slightly less than a one-third member or partner interest therein during date evergreen trading established two substantially_similar offsetting currency options that were executed on date and that had expiration dates of date and settlement dates of date the costs of the premiums of those currency options were dollar_figure and dollar_figure respectively the combined posi- tions were established so that one position was guaranteed to have a payout equal to the total premiums of both positions while the other position was guaranteed to have a minimal payout the first position created a gain if the czk eur4 was at or above a set exchange rate while the second position created a similar gain if the czk eur was below the same exchange rate the position not incurring a gain and having a minimal payout was settled on date with a loss reported of dollar_figure after a payout of dollar_figure the second position was partially unwound on date for proceeds of dollar_figure and a reported gain of dollar_figure as a result of the above-described currency_transactions evergreen trading reported in its partnership tax_return a total ordinary_loss from currency trades of dollar_figure a portion of such loss totaling dollar_figure was allocated to petitioners’ respective flowthrough entities 4czk eur reflects the exchange rate of czech korunas for euros on date the remaining balance of the second option was unwound resulting in dollar_figure received by evergreen trading with respect to which evergreen trading reported in its partnership tax_return a gain of dollar_figure a portion of such gain totaling dollar_figure was allocated to petitioners’ respective flowthrough entities during the latter part of date petitioners’ respec- tive flowthrough entities withdrew from evergreen trading and paid a 5-percent withdrawal fee of dollar_figure when such entities withdrew from evergreen trading each received a liquidating_distribution of big_number euros with a fair_market_value of dollar_figure no other cash or property was distributed to petition- ers’ respective flowthrough entities or to petitioners in these cases on date respondent issued a notice of begin- ning of administrative_proceeding with respect to evergreen trading for the taxable_year and on date respon- dent issued such a notice with respect to evergreen trading for the taxable_year on date respondent issued a notice of final_partnership_administrative_adjustment fpaa with respect to evergreen trading for the taxable years and in the fpaa that respondent issued with respect to evergreen trading for the taxable years and respondent made the following adjustments it is determined that neither evergreen trading llc nor its purported partners have established the existence of evergreen trading llc as part- nership as a matter of fact even if evergreen trading llc existed as a part- nership the purported partnership was formed and availed of solely for purposes of tax_avoidance by artificially overstating basis in the partnership interests of its purported partners the forma- tion of evergreen trading llc the acquisition of any interest in the purported partnership by the purported partner the purchase of offsetting options the transfer of offsetting options to a partnership in return for a partnership_interest the purchase of assets by the partnership and the distribution of those assets to the purported partners in complete_liquidation of the partner- ship interests and the subsequent sale of those assets to generate at a loss all within a period of less than six months had no business_purpose other than tax_avoidance lacked economic sub- stance and in fact and substance constitutes an economic sham for federal_income_tax purposes accordingly the partnership and the transactions described above shall be disregarded in full and any purported losses resulting from these transac- tions are not allowable as deductions are not allowed for federal_income_tax purposes it is determined that evergreen trading llc was a sham lacked economic_substance and under sec_1_701-2 of the income_tax regulations was formed and availed of in connection with a transaction or transactions in taxable_year a principal purpose of which was to reduce substantially the present_value of its partners’ aggregate federal tax_liability in a manner that is inconsistent with the intent of subchapter_k of the internal_revenue_code it is consequently determined that a the evergreen trading llc is disre- garded and that all transactions engaged in by the purported partnership are treated as engaged in directly by its purported partners this includes the determination that the assets purport- edly acquired by evergreen trading llc including but not limited to foreign_currency options were acquired di- rectly by the purported partners b the foreign_currency option s purport- edly contributed to or assumed by ever- green trading llc are treated as never having been contributed to or assumed by said partnership and any gains or losses purportedly realized by evergreen trad- ing llc on the option s are treated as having been realized by its partners c contributions to evergreen trading llc will be adjusted to reflect clearly the partnership’s or purported partners’ income it is determined that the euro short positions written call options transferred to evergreen trading llc constitute liabilities for purposes of sec_1_752-6t the assumption of which by evergreen trading llc shall reduce the purported partners’ bases in evergreen trad- ing llc in the amounts of dollar_figure for each of the three partners but not below the fair_market_value of the purported partnership_interest it is determined that trading losses of dollar_figure claimed by evergreen trading llc are part of straddle positions as governed by sec_1092 and as such are nondeductible losses in the tax_year limitations imposed by sec_1092 include the limitation that deductible trading losses_incurred as part of straddle positions are limited to only those amounts in excess of unrecognized trading gains it is determined that neither evergreen trading llc nor its purported partners entered into the option s positions or purchase the foreign cur- rency or stock with a profit_motive for purposes of sec_165 it is determined that even if the foreign cur- rency option s are treated as having been con- tributed to evergreen trading llc the amount treated as contributed by the partners under sec_722 of the internal_revenue_code is reduced by the amounts received by the contributing part- ners from the contemporaneous sales of the call option s to the same counter-party thus the basis of the contributed option s is reduced both in the hands of the contributing partners and evergreen trading llc consequently any corre- sponding claimed increases in the outside_basis in evergreen trading llc resulting from the contri- butions of the foreign_currency option s are disallowed it is determined that the adjusted bases of the long call positions purchased call options zero coupon notes and other contributions purportedly contributed by the partners to evergreen trading llc has not been established under sec_723 it is consequently determined that the partners of evergreen trading llc have not established ad- justed bases in their respective partnership in- terests in an amount greater that zero -0- it is further determined that in the case of a sale exchange or liquidation of evergreen trad- ing llc partners’ partnership interests neither the purported partnership nor its purported part- ners have established that the bases of the part- ners’ partnership interests were greater than zero for purposes of determining gain_or_loss to such partners from the sale exchange or liquidation of such partnership_interest accuracy-related_penalties it is determined that the adjustments of partner- ship items of evergreen trading llc are attribut- able to a tax_shelter for which no substantial_authority has been established for the position taken and for which there was no showing of rea- sonable belief by the partnership or its partners that the position taken was more_likely_than_not the correct treatment of the tax_shelter and re- lated transactions in addition all of the underpayments of tax resulting from those adjust- ments of partnership items are attributable to at a minimum substantial understatements of income_tax gross_valuation_misstatement s or negligence or disregarded rules or regula- tions there has not been a showing by the part- nership or any of its partners that there was a reasonable_cause for any of the resulting under- payments that the partnership or any of its part- ners acted in good_faith or that any other excep- tions to the penalty apply it is therefore de- termined that at a minimum the accuracy-related_penalty under sec_6662 of the internal_revenue_code applies to all underpayments of tax attributable to adjustments of partnership items of evergreen trading llc the penalty shall be imposed on the components of underpayment as fol- lows a b c d a percent penalty shall be imposed on the portion of any underpayment attribut- able to the gross_valuation_misstatement as provided by sec_6662 sec_6662 sec_6662 and sec_6662 of the internal reve- nue code a percent penalty shall be imposed on the portion of the underpayment attribut- able to negligence or disregard of rules and regulations as provided by sec_6662 sec_6662 sec_6662 of the inter- nal revenue code a percent penalty shall be imposed on the underpayment attributable to the sub- stantial understatement of income_tax as provided by sec_6662 sec_6662 and sec_6662 of the internal_revenue_code a percent penalty shall be imposed on the underpayment attributable to the sub- stantial valuation misstatement as provided by sec_6662 sec_6662 and sec_6662 of the internal_revenue_code reproduced literally on date respondent issued respective notices of deficiency to petitioners in these cases for the taxable years and in those respective notices respondent made the following determinations the dollar_figure and dollar_figure grantor_trust losses for and flowed from evergreen trading to the arlene nussdorf trust then to your 1040s interest_income in the amounts of dollar_figure and dollar_figure for and flowed from ever- green trading to the arlene nussdorf trust then to your 1040s investment_interest of dollar_figure and dollar_figure for and flowed from evergreen trading to the arlene nussdorf trust then to your 1040s short term capital_gain of dollar_figure for flowed from evergreen trading to the arlene nussdorf trust then to your all of these items are disallowed because you have failed to establish that the purported loss was sus- tained in any amount by either you or any entity in which you held an interest that the trans- action purportedly generating the loss in question was entered into for profit within the meaning of sec_165 or that any portion of the loss in question is allowable as a deduc- tion under any other provision of the internal_revenue_code you have also failed to establish that even if loss was sustained and would other- wise be deductible any deduction relating to the loss is not specifically limited or disallowed by any provision of the internal_revenue_code in- cluding without limitation sec_165 sec_183 sec_212 sec_704 sec_1366 or sec_465 it is further determined that to the extent the loss in question is attributable to an investment in offsetting options the loss is disallowed because the transactions were entered into for purposes of tax_avoidance the transactions giv- ing rise to the loss including the formation of the purported partnership arlene nussdorf trust’s acquisition of an interest in the partnership the purchase of the offsetting options the subsequent 5for convenience we quote from the notice_of_deficiency that respondent issued to petitioner arlene nussdorf in the case at docket no that notice_of_deficiency is virtually the same as the respective notices of deficiency that respondent issued to petitioners in the cases at docket nos and transfer of the options by the arlene nussforf trust to a partnership in return for a partnership_interest the purchase of assets by the partner- ship and the distribution of those assets to the arlene nussdorf trust in complete_liquidation of it’s partnership_interest and the subsequent sale of those assets to generate at a loss all within a period of less than months had no business_purpose other than tax_avoidance lacked economic_substance and in fact and substance constitutes an economic sham for federal_income_tax purposes as such any loss incurred in connection with the transactions in question are not deductible it is further determined that the loss deduction claimed on your and federal_income_tax return is disallowed because the evergreen trading partnership with reference to which you determined basis in the euros sold is a sham and should not be recognized for federal_income_tax purposes it is further determined that the deductions re- ferred to under claimed as a loss for tax years and are disallowed because you have failed to establish the basis in the partnership interests in evergreen trading held by the arlene nussdorf trust was greater than zero you have failed to establish the basis in the euros sold or disposed of was greater than zero dollar_figure for pur- poses of determining the amount of the purported loss under sec_165 it is further determined that the deduction for the loss claimed is disallowed to the extent that the provisions of chapter subchapter_k of the internal_revenue_code were used to calculate basis in the property sold evergreen trading was formed_or_availed_of in connection with a transac- tion or transactions in taxable years and a principal purpose of which was to reduce substantially the present_value of your federal tax_liability in a manner that is inconsistent with the intent of subchapter_k of the internal_revenue_code the manner in which you and ever- green trading accounted for the foreign_currency option transactions in question violated the in- tent of subchapter_k accordingly the parties’ accounting for the transactions should be adjusted pursuant to the authority contained in sec_1_701-2 to achieve results that are consistent with the intent of subchapter_k by ignoring the existence of the partnership or treating transactions purportedly engaged in by the partnership as engaged in directly by the purported partners it is further determined in the alternative that the loss claimed on your and federal_income_tax returns should be decreased by the items listed under in the amount of dollar_figure and dollar_figure to reflect the limitation on arlene nussdorf trust’s adjusted_basis in it’s partnership interests resulting from it’s contri- bution of it’s position s in the option transac- tion s to the partnerships pursuant to sec_1 752-06t it is further determined in the alternative that the loss claimed on your and federal_income_tax return should be decreased in the amount of dollar_figure and dollar_figure to limit any loss incurred by you and the partnership in con- nection with the option transaction to the amount actually at risk in the transaction pursuant to sec_465 it is further determined in the alternative that the loss claimed on your and federal_income_tax return should be decreased by the amount of dollar_figure and dollar_figure to reflect the fact that the amount invested in the option transaction purportedly generating the losses claimed represents a single unitary investment of dollar_figure in a single option position rather than a net investment in the same amount in off- setting option positions it is further determined that no deduction is allowed for any legal accounting consulting and advisory fees claimed since you failed to estab- lish that such expenditures were incurred and if incurred are deductible under any provision of the internal_revenue_code including but not lim- ited to sec_183 and sec_212 the partnership’s primary purpose was for the creation of tax losses the tax losses reported in the tax_year are straddle transactions as defined by sec_1092 as such the losses are sub- ject to offsetting of the unrecognized gains re- ported in the tax_year additionally the partnership is disregarded for federal tax pur- poses with all transactions being reversed and previously reported inflated basis if the partners relating to contribution of offsetting long and short currency positions are disregarded along with reported capital losses investment_interest expense distributed property and capital contri- butions reversed in their entirety and all trans- actions are treated as having been engaged in by the partners directly reproduced literally petitioners in these cases timely filed petitions in re- sponse to the respective notices of deficiency that respondent issued to them in those respective petitions petitioners alleged in pertinent part that petitioners invoked the jurisdic- tion of this court primarily for the purpose of confirming that the notice_of_deficiency is invalid and no jurisdiction exists and that the adjustments and penalties in the notice of defi- ciency constitute partnership and or affected items under code sec_6221 and sec_6231 petitioners further alleged in pertinent part in the respective petitions in these cases e f no partnership proceeding has yet been commenced under sec_6226 much less concluded on the same day respondent issued the 6for convenience we quote from the petition filed in the case at docket no that petition is virtually the same as the respective petitions filed in the cases at docket nos and notice date respondent also issued a notice of final partner- ship administrative adjustment fpaa to evergreen trading g consistent with the precedent of this court in inter alia maxwell supra the ostensible notice is a nullity around date petitioners glenn nussdorf and claudine strum in the case at docket no filed on behalf of gn investments llc a partner other than the tax_matters_partner of evergreen trading a complaint in the united_states court of federal claims that alleges error in the adjustments made in the fpaa issued with respect to evergreen trading for the taxable years and that case is still pending in that court discussion in respondent’s respective motions respondent asks the court to dismiss these cases for lack of jurisdiction on the ground that the respective notices of deficiency for the taxable years and that respondent issued to petitioners in these cases are invalid that is because according to respon- dent those notices contain only determinations that constitute partnership items as defined in sec_6231 or affected items as defined in sec_6231 relating to evergreen 7gn investments llc is a flowthrough entity that peti- tioner glenn nussdorf used in order to become a member of or partner in evergreen trading trading in petitioners’ respective motions petitioners ask the court to dismiss these cases for lack of jurisdiction as to all the determinations in the respective notices of deficiency for the taxable years and that respondent issued to them except the determination set forth in paragraph of those notices that paragraph stated it is further determined in the alternative that the loss claimed on your and federal_income_tax return should be decreased by the amount of dollar_figure and dollar_figure to reflect the fact that the amount invested in the option transaction purportedly generat- ing the losses claimed represents a single unitary investment of dollar_figure in a single option position rather than a net investment in the same amount in offsetting option positions in support of petitioners’ position in petitioners’ respec- tive motions that the court has jurisdiction over the above- quoted determination petitioners argue 8with respect to the affected items respondent points out that the partnership proceeding for the taxable years and with respect to evergreen trading is currently pending in the united_states court of federal claims 9with the exception of the determination set forth in para- graph of the respective notices of deficiency in question petitioners agree with respondent that the determinations in those notices constitute partnership items as defined in sec_6231 or affected items as defined in sec_6231 relating to evergreen trading 10see supra note 11for convenience we quote from petitioner’s motion in the case at docket no that motion is virtually the same continued the determination of the cost_basis of the purchased euro option in the hands of petitioner is a pure nonpartnership item that must be determined in this individual proceeding although that cost_basis along with the cash contributed becomes the basis of the partner’s partnership_interest in ever- green trading the later contribution does not convert a nonpartnership issue into a partnership_item just as if ms nussdorf petitioner in the case at docket no had purchased a partnership_interest from an outsider the determination of ms nussdorf’s cost_basis in her purchased euro option is irrelevant to any other partner and cannot be determined by examining the partnership books the cost_basis of the purchased euro option in the hands of ms nussdorf must be determined by looking to sec_1012 and the authorities thereunder an issue concerning the cost_basis of prop- erty in the hands of the taxpayer pre-contribution inevitably turns on law and facts unique to the tax- payer and the particular property in question which are the hallmark of nonpartnership_items to consider issues peculiar to a single partner as partnership items even those relating to partnership gains or losses would blur or erase the distinc- tion between proceedings involving partnership items and those involving nonpartnership_items and would be contrary to the system of separate treatment of part- nership and nonpartnership issues congress established by enacting tefra reproduced literally citations omitted respondent counters continued as petitioners’ respective motions in the cases at docket nos and 12for convenience we quote from respondent’s response to petitioner’s motion in the case at docket no that response is virtually the same as respondent’s respective re- sponses to petitioners’ respective motions in the cases at docket nos and the petitioner contends the explanatory lan- guage in paragraph eight allows the court in this proceeding to determine the pre-contribution cost_basis of a purchased euro option in the hands of petitioner they contend that the basis of the purchased euro option before its contribution to the partnership is a nonpartnership item that must be determined in this partner-level proceeding and that such basis should be determined without considering the effect on the basis of the offsetting sold euro option in effect peti- tioner contends the offsetting options should not be integrated petitioner’s contentions are wrong the statutory_notice_of_deficiency including paragraph number eight challenge s the so-called son of boss transaction that involve s purported contribution of an option spread to a partnership this contribution was an integral and vital part of the transaction petitioner used the contribution to inflate her basis in the partnership petitioner then attached this inflated basis to the assets distributed to petitioner by the partnership see sec_732 sec_6231 provides that the term partnership_item includes any item required to be taken into account for the partnership’s taxable_year under subtitle a to the extent provided by the regula- tions the purported partnership here was re- quired under subtitle a of the code to determine the partners’ basis in the contributed options see sec_723 partnership receives carryover_basis from part- ner sec_301_6231_a_3_-1 makes this carryover_basis a partnership_item under sec_6231 sec_6221 requires such partnership_item to be determined in a partnership proceeding rather than in a deficiency proceeding contrary to petitioner’s contention the status of an item as a partnership_item depends solely on whether the partner- ship must determine the item under subtitle a and whether the regulations make such an item a partnership_item not on where the partnership has to look to find 13respondent indicates in respondent’s respective motions that the determination set forth in paragraph of the respective notices of deficiency in question is commonly referred to as the integration argument such information in determining its basis in the contributed options the purported partnership was required to take into account the amount and character of the contribu- tion which included the fair_market_value and basis of the contribution whether the obligation leg was a liability assumed by the partnership and whether the legs of the options needed to be aggregated citations omitted we agree with respondent sec_6231 defines the term partnership_item to mean with respect to a partnership any item required to be taken into account for the partnership’s taxable_year under any provision of subtitle a to the extent regula- tions prescribed by the secretary provide that for purposes of this subtitle such item is more appropri- ately determined at the partnership level than at the partner level sec_6231 defines the term nonpartnership item to mean an item which is or is treated as not a partnership_item sec_6231 defines the term affected_item to mean any item to the extent such item is affected by a partnership_item sec_723 provides in pertinent part that the basis_of_property contributed to a partnership by a partner is the ad- justed basis of such property to the contributing_partner at the time of the contributiondollar_figure thus in order for a partnership to sec_1_723-1 income_tax regs promulgated under sec_723 further provides in pertinent part continued determine as required by sec_723 its basis in the property that a partner contributed to it the partnership is required to determine the basis of such partner in such property in making those determinations the partnership is required inter alia to determine the character of any property received by the partner- ship such as whether it is a contribution or a loan in the instant cases in order for evergreen trading to determine as required by sec_723 its respective bases in the properties that its partners purportedly contributed to it evergreen trading was required to determine the respective bases of such partners in such properties in making those determina- tions evergreen trading was required inter alia to determine the character of any property that evergreen trading received from each member such as whether it was a contribution or a loan and whether any such property received from each member should be aggregated with other_property received from each such member the following regulations promulgated under sec_6231 which defines the term partnership_item provide that the above-described items relating to the purported contri- butions of certain properties to evergreen trading by its respec- continued since such property contributed to the partnership by a partner has the same basis in the hands of the partnership as it had in the hands of the contributing_partner the holding_period of such property for the partnership includes the period during which it was held by the partner tive members with respect to which evergreen trading was re- quired make certain determinations are partnership items sec_301_6231_a_3_-1 proced admin regs states that the following items inter alia which are required to be taken into account under subtitle a of the code are more appro- priately determined at the partnership level than at the partner level and therefore are partnership items the partnership aggregate and each partner’s share of each of the following v partnership liabilities including determinations with respect to the amount of the liabilities whether the liabilities are nonrecourse and changes from the preceding_taxable_year items relating to the following transactions to the extent that a determination of such items can be made from determinations that the partnership is re- quired to make with respect to an amount the character of an amount or the percentage interest of a partner in the partnership for purposes of the partnership books_and_records or for purposes of furnishing infor- mation to a partner i contributions to the partnership sec_301_6231_a_3_-1 proced admin regs further provides b factors that affect the determination of partnership items -- the term partnership_item in- cludes the accounting practices and the legal and factual determinations that underlie the determination of the amount timing and characterization of items of income credit gain loss deduction etc sec_301_6231_a_3_-1 proced admin regs which provides illustrations of sec_301_6231_a_3_-1 proced admin regs states in pertinent part c illustrations -- in general -- this para- graph c illustrates the provisions of paragraph a of this section a -1 the deter- minations illustrated in this paragraph c that the partnership is required to make are not exhaustive there may be additional determinations that the part- nership is required to make which relate to a transac- tion listed in paragraph a of this section the critical element is that the partnership needs to make a determination with respect to a matter for the pur- poses stated failure by the partnership actually to make a determination for example because it does not maintain proper books_and_records does not prevent an item from being a partnership_item contributions -- for purposes of its books_and_records or for purposes of furnishing information to a partner the partnership needs to determine i the character of the amount re- ceived from a partner for example whether it is a contribution a loan or a repayment of a loan iv the basis to the partnership of contributed_property including necessary preliminary determinations such as the part- ner’s basis in the contributed_property to the extent that a determination of an item relating to a contribution can be made from these and similar determinations that the partnership is required to make therefore that item is a partnership_item to the extent that the determination requires other infor- mation however that item is not a partnership_item for example it may be necessary to determine whether contribution of the property causes recapture by the contributing_partner of the investment_credit under sec_47 in certain circumstances in which that determination is irrelevant to the partnership we conclude that the following determinations of certain items relating to the purported contributions of the euro options in question to evergreen trading by its respective members can be made from determinations that evergreen trading was required to make for purposes of evergreen trading’s books_and_records or for purposes of furnishing information to each member the character of any property that evergreen trading received from each member such as whether any such property received from each member was a contribution or a loan16 and whether any such property should be aggregated with other_property received from each such member and the basis to evergreen trading of any property contributed to it by each member including necessary preliminary determina- tions such as the basis of each such member in such property see sec_301_6231_a_3_-1 -1 c proced admin regs we further conclude that none of such determinations relating to the purported contributions of the euro options in question to evergreen trading by its respective members required information other than the information that evergreen trading was required to use in making such determinations that it was required to make for purposes of its books_and_records or for purposes of furnish- ing information to a member see id 16in determining whether any property that evergreen trading received from each member was a contribution or a liability evergreen trading was required to determine whether the so-called obligation leg ie the short position of the euro options in question was a liability that evergreen assumed we hold that the determination set forth in paragraph of the respective notices of deficiency that respondent issued to petitioners in these cases relates to certain partnership items described above we further hold that we do not have jurisdic- tion over those items e g 95_tc_560 87_tc_783 we also hold and respondent and petitioners agree that we do not have jurisdiction over the remaining determinations set forth in those respective notices because those remaining determinations relate to partnership items eg trost v commissioner supra maxwell v commissioner supra or affected items eg 114_tc_519 n c f energy part- ners v commissio89_tc_741 we have considered all of the contentions and arguments of petitioners that are not discussed herein and we find them to be without merit and or irrelevant to reflect the foregoing orders granting respondent’s respective motions and denying petitioners’ respective motions and dismissing these cases for lack of jurisdiction will be entered
